Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 11/18/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 8-9, 11, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (Luis Costa, “Unit testing with VCR”, 04/06/2017) in view of Gonzales et al. (US 2020/0004664 A1) and further in view of Raheja et al. (US 2018/0210745 A1).

Regarding claim 1, Costa discloses
A method comprising: 
executing the first service module to send requests to the second service module when the set of functions is called (Costa [pg. 2, paragraph 2]: “the VCR gem. In a nutshell, this gem lets you capture the result of a real HTTP call in your tests, saves the response to a file, and the next time the tests run, it will read the response from that file, if it exists, instead of making the request again, and the tested code can now work with that result.” Where this may further be seen in the code at the end of pg 2 and beginning of pg. 3 and is further executed in the snippet of code at the end of pg. 3.);
capturing responses to the requests (Costa [pg. 2, paragraph 2] discloses capturing the result of the real HTTP call and saving it to a file as further seen in the snippet of code on pg. 4); 
creating a modified first service module in which the set of functions are modified by a first modification to return a response from the snapshot data structure in place of the second service module (Costa [pg. 2, paragraph 2] and [pg. 4, paragraph 1]: “This request is recorded once and placed in this file. The next time you run your tests, the HTTP call will not be made, and our tests will work with the result in the body string of this yml file. No more slow tests! No more black listed IP’s!”); 
performing a unit test on the modified first service module [in accordance with the snapshot mode] (Costa [pg. 2, paragraph 2] and [pg. 4, paragraph 1]).
Costa lacks explicitly 
identifying, within a first service module, a set of functions that calls a second service module, both the first service module and the second service module associated with an application that is structured with a plurality of interworking service modules
storing the responses in a snapshot data structure, wherein the snapshot data structure includes a first unique identifier of the first service module and a second unique identifier of the second service module, and a snapshot mode;
after performing the first modification, performing a second modification to modify the set of functions in a manner other than returning a response from the snapshot data structure in place of the second service module; and
performing test on the service module in accordance with the snapshot mode.
Gonzales et al. teaches
identifying, within a first service module, a set of functions that calls a second service module, both the first service module and the second service module associated with an application that is structured with a plurality of interworking service modules (Gonzales et al. [0028]-[0032] teach software modules 110, 120, 130 in a multi-modules system 100 as illustrated in Fig. 1. Each module is responsible for doing particular functions which then send request/response to the next module including inputs required for the next module to perform its function. Where the multi-module system is structured with interworking service modules as shown in the particular example of [0028]-[0032]); 
storing the responses in a snapshot data structure, wherein the snapshot data structure includes a [first unique] identifier of the first service module and a [second unique] identifier of the second service module, and a snapshot mode (Gonzales et al. [0083]-[0085] teach logging responses provided in response to the different requests as shown in [0084]. Further [0045]-[0047] teach software module with enabling annotation which mock-enables the module by allowing the module access to mock output store 310. Where the enabling annotation is conceptually similar to the snapshot mode since it permits mock-enablement)
after performing the first modification, performing a second modification to modify the set of functions in a manner other than returning a response from the snapshot data structure in place of the second service module, such that the modified first service module includes functions that are modified by both the first and the second modifications (Gonzales et al. [0020] teaches enabling and disabling the trigger of the sets of mock output values “SMOV” based on special input. A first modification being an input mapped to a particular mock-enabled software module which triggers the mock output from the SMOV. [0076]-[0080] teach modifying a mock response using replacement templates to allow the target function to properly function. Therefore, the second modification being replacing a value in a mock response with a corresponding value through the use of replacement templates. Where Fig. 1 illustrates multiple mock enabled software modules. Therefore, in one instance 110 may trigger the use/enablement of SMOV which would pass its output to 120 and 120 may identify the replacement template and make the indicated replacement. The examiner recommends explicitly claiming what the second modification being in line with [0042] of the application specification to potentially overcome the rejection); and
after performing the first and second modifications, performing test on the modified first service module in accordance with the snapshot mode, wherein the unit test is performed on functions of the set of functions that are modified by both the first and second modifications (Gonzales et al. [0045]-[0047] teach software module with enabling annotation which mock-enables the module by allowing the module access to mock output store 310. [0075] teaches testing the functionality of the modules which may be from output generated by module or produced based on mock response from module. Either case would be based on the enabling annotation in the software module. Where if the enabling annotation was included in the software module, then when tests are run, the response would be a mock response from the mock output store. If the enabling annotation is absent, then when the tests are run, the response would be generated by the module. Further, [0026] teaches testers setting up many different tests that may be run in parallel while the multi-module system is running. Where the testing would include the testing of the first modification being an input mapped to a particular mock-enabled software module which triggers the mock output from the SMOV and the second modification being replacing a value in a mock response with a corresponding value through the use of replacement templates in order to verify that the modules properly function)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa to incorporate the teachings of Gonzales et al. to “identifying, within a first service module, a set of functions that calls a second service module, both the first service module and the second service module associated with an application that is structured with a plurality of interworking service modules and storing the responses in a snapshot data structure, wherein the snapshot data structure includes a identifier of the first service module and identifier of the second service module, and a snapshot mode and performing test on the service module in accordance with the snapshot mode” in order to efficiently separate modules with each module performing particular functions to allow accurate and quick debugging and testing of the application based on the snapshot mode. This decreases developer time testing and debugging applications which in turn reduces the overall cost of the system.
Raheja et al. teaches
storing the responses in a snapshot data structure, wherein the snapshot data structure includes a first unique identifier of the first service module and a second unique identifier of the second service module (Raheja et al. [0039]-[0040] teaches a parent identifier which identifies the requestor that generated the request to the component or sub-component monitored by the agent and an identifier that identifies the monitoring component that captured or generated the monitoring data. Where the parent identifier is conceptually similar to the first unique identifier and the monitoring component identifier conceptually similar to the second unique identifier. Fig.  3 further illustrates a table which includes the transactions, responses and attributes/characteristics which include the transaction data is part of as taught in [0039]-[0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Costa in view of Gonzales et al. to incorporate the teachings of Raheja et al. to “storing the responses in a snapshot data structure, wherein the snapshot data structure includes a first unique identifier of the first service module and a second unique identifier of the second service module” in order to efficiently and accurately replay traffic between services and view exact requests/calls between a first and second service. This further decreases error and developer time debugging and testing the overall system.

Regarding claim 2, The method of claim 1, wherein the requests include hypertext transfer protocol (HTTP) requests (Costa [pg. 2]: “In a nutshell, this gem lets you capture the result of a real HTTP call in your tests, saves the response to a file, and the next time the tests run, it will read the response from that file, if it exists, instead of making the request again, and the tested code can now work with that result.”).

Regarding claim 4, The method of claim 1, wherein the modifications to the set of functions include a modification by a decorator (Costa [pg. 3]

    PNG
    media_image1.png
    377
    574
    media_image1.png
    Greyscale

Where in light of the specification [0033-0035] the decorator may get the snapshot data which is analogous to getting the data from the VCR.use_cassette data as shown above).

Regarding claim 6, The method of claim 1, wherein during the unit test: 
a testing function calls the set of modified functions (Costa [pg. 3])
    PNG
    media_image2.png
    437
    518
    media_image2.png
    Greyscale

Where when fetcher is called, it would call the VCR.use_cassette which is the modified function to get the response to the http request from the cassette (analogous to the snapshot data);
the set of modified functions returns a response from the snapshot data structure (Costa [pg. 2, paragraph 2] and [pg. 4, paragraph 1]: “This request is recorded once and placed in this file. The next time you run your tests, the HTTP call will not be made, and our tests will work with the result in the body string of this yml file. No more slow tests! No more black listed IP’s!”); and 
the responses are provided to the testing function via the set of modified functions(Costa [pg. 2, paragraph 2] and [pg. 4, paragraph 1]: “This request is recorded once and placed in this file. The next time you run your tests, the HTTP call will not be made, and our tests will work with the result in the body string of this yml file. No more slow tests! No more black listed IP’s!” Where the responses would be sent to the fetcher analogous to the testing function).

Regarding claim 8, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 1. Thus claim 8, is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 9, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 2. Thus claim 9, is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 11, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 4. Thus claim 11, is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 13, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 6. Thus claim 13, is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 15, it’s directed to a system having similar limitations cited in claim 1. Thus claim 15, is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 17, it’s directed to a system having similar limitations cited in claim 4. Thus claim 17, is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 19, it’s directed to a system having similar limitations cited in claim 6. Thus claim 19, is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 3, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (“Unit testing with VCR”, Luis Costa, 04/06/2017 in view of Gonzales et al. (US 2020/0004664 A1) and further in view of Raheja et al. (US 2018/0210745 A1) and further in view of McClory et al. (US 2018/0324204 A1).

Regarding claim 3,The method of claim 1, Costa in view of Gonzales et al. and further in view of  Raheja et al. combination lack explicitly 
wherein the responses include hypertext transfer markup language (HTML) or JavaScript Object Notification (JSON) responses
McClory et al. teaches
wherein the responses include hypertext transfer markup language (HTML) or JavaScript Object Notification (JSON) responses (McClory et al. [0131]: “In an embodiment, the external/internal service requests and external/internal service responses may also be encoded in one or more encoding formats, such as XML, JSON, and/or SOAP. However, it is to be appreciated that while operations and processes that are performed with respect to various external/internal requests and/or external/internal responses are discussed herein in the context of specific protocols (e.g., HTTP/HTTPS and TCP/IP, etc.) and/or encoding formats, these operations and processes are merely examples and are not so limited. Other protocols and/or formats may also be used as understood by a person of ordinary skill in the art.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of McClory et al. to “wherein the responses include hypertext transfer markup language (HTML) or JavaScript Object Notification (JSON) responses” in order to efficiently use known encoding formats and allow decoding of the responses in a timely manner.

Regarding claim 10, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 3. Thus claim 10, is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 16, it’s directed to a system having similar limitations cited in claim 2 and 3. Thus claim 16, is also rejected under the same rationale as cited in the rejection of claim 2 and 3 above.

Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (“Unit testing with VCR”, Luis Costa, 04/06/2017) in view of Gonzales et al. (US 2020/0004664 A1) and further in view of Raheja et al. (US 2018/0210745 A1) and further in view of Debes et al. (US 2018/0164791 A1).

Regarding claim 5,The method of claim 1, 
the combination lacks explicitly
wherein the modifications to the set of functions are performed at runtime
Debes et al. teaches
wherein the modifications to the set of functions are performed at runtime (Debes et al. [0032]: “The replacing or updating of the microservices occurs thus comfortably at runtime, whereby time can be saved. All microservices can be dynamically reloaded and updated at runtime, without risks for already running systems arising.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Debes et al. to “wherein the modifications to the set of functions are performed at runtime” in order to efficiently allow developers perform updates and changes to the testing of an application dynamically and in a timely fashion. This further allows developers to focus on actual unit tests and real bugs vs manually going in to make unnecessary modifications.

Regarding claim 12, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 5. Thus claim 12, is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 18,it’s directed to a system having similar limitations cited in claim 5. Thus claim 18, is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (“Unit testing with VCR”, Luis Costa, 04/06/2017) in view of Gonzales et al. (US 2020/0004664 A1) and further in view of Raheja et al. (US 2018/0210745 A1) and further in view of Blum et al. (US 2003/0018932 A1).

Regarding claim 7,The method of claim 1, 
the combination lacks explicitly 
wherein the unit test is performed after the second modification of the set of functions
Blum et al. teaches
wherein the unit test is performed after the second modification of the set of functions (Blum et al. [0008]: “The entities which are covered by each test unit are identified. When the software system is modified the entities which were changed by the modification are identified. The test units which need to be re-run are determined by analyzing the change information and the coverage information to select those test units that cover changed entities. When the software is changed, the set of changed entities is identified. This set is then compared with each set of covered entities for the test units. If one of the covered entities of a test unit has been identified as changed, then the test unit is re-run. Hereby a user generates a list of changed entities to determine which test units must be re-run in the case of a hypothetical system modification.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Blum et al. to “wherein the unit test is performed after a second modification of the set of functions” in order to efficiently allow multiple unit tests after several updates to the code and not only one update. This continuously allows the developers to view whether modified portions of code are successful in a timely fashion.

Regarding claim 14, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 7. Thus claim 14, is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL (“Unit testing with VCR”, Luis Costa, 04/06/2017) in view of Gonzales et al. (US 2020/0004664 A1) and further in view of Raheja et al. (US 2018/0210745 A1) and further in view of NPL (Skirmantas Jurgaitis, “Generic Record&Playback (VCR) testing approach not tied to HTTP”, 12/28/2017).

Regarding claim 20,The system of claim 15, further comprising: 
the combination lacks explicitly
modifying, prior to the executing, the set of functions to include the snapshot mode and setting the snapshot mode to capture responses; and wherein the modifying the set of functions to return a response from the snapshot data structure in place of the second service module is effected by changing the snapshot mode from capture responses to a "use snapshot" mode
Jurgaitis teaches
modifying, prior to the executing, the set of functions to include the snapshot mode and setting the snapshot mode to capture responses; and wherein the modifying the set of functions to return a response from the snapshot data structure in place of the second service module is effected by changing the snapshot mode from capture responses to a "use snapshot" mode (Jurgaitis [pg. 1]: “These drawbacks can be addressed with Record-Playback approach. In Record-Playback approach we insert a proxy player which has two modes of operation: Record mode: real web API is used during tests. Responses are recorded into a fixture file. Playback mode: tests run offline, response is loaded from fixtures Record mode is great during development. We are testing against real API and we build fixtures while doing so. We commit the fixtures to github repository. Afterwards we can use Playback mode for regression testing. At
any time we can switch to Record mode to make sure that code still works against real API.” Where the record mode is analogous to the snapshot mode capturing the responses and the playback mode is analogous to the use snapshot mode as further shown in the figure below

    PNG
    media_image3.png
    722
    762
    media_image3.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Jurgaitis  to “modifying, prior to the executing, the set of functions to include a snapshot mode and setting the snapshot mode to capture responses; and wherein the modifying the set of functions to return a response from the snapshot data structure in place of the second service module is effected by changing the snapshot mode from capture responses to a "use snapshot" mode” in order to efficiently allow developers to switch between modes depending on the situation at that point of time. This further allows the developer higher flexibility when wanting to record responses or use already recorded responses from the requests sent.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. Regarding the remark the first remark that Gonzales fails to teach the amendment, the examiner has updated the rejection to teach the amended portion. [0076]-[0080] teach modifying a mock response using replacement templates to allow the target function to properly function. Therefore, the second modification being replacing a value in a mock response with a corresponding value through the use of replacement templates. Where Fig. 1 illustrates multiple mock enabled software modules. Therefore, in one instance 110 may trigger the use/enablement of SMOV which would pass its output to 120 and 120 may identify the replacement template and make the indicated replacement. The examiner recommends explicitly claiming what the second modification being in line with [0042] of the application specification to potentially overcome the rejection.
Regarding the second remark that the combination does not teach testing after performing the first and second modification, the examiner updated the rejection to teach this. Gonzales [0026] teaches testers setting up many different tests that may be run in parallel while the multi-module system is running. Where the testing would include the testing of the first modification being an input mapped to a particular mock-enabled software module which triggers the mock output from the SMOV and the second modification being replacing a value in a mock response with a corresponding value through the use of replacement templates in order to verify that the modules properly function
Therefore, the examiner is not persuaded by the remarks and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 8:30-3:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                     
                                                         

                                                                                                                                                                                                                                                     
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193